Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 22, 2014

The Court of Appeals hereby passes the following order:

A15A0069. SANDERS v. THE STATE.

      This appeal was docketed in this Court on August 22, 2014. Appellant’s brief,
including enumeration of errors, was due to be filed no later than September 11, 2014.
Court of Appeals Rules 22 (a) and 23 (a). To date, Appellant has not filed a brief and
enumeration of errors, and no extension of time for filing has been requested nor
granted. Accordingly, Case Number A15A0069 is hereby DISMISSED for
Appellant’s failure to file a brief and enumeration of errors in support of his appeal.



                                        Court of Appeals of the State of Georgia
                                                                             12/22/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.